El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
rH
Entre el 18 de julio de 1984 y el 18 de diciembre de 1985, el Banco Gubernamental de Fomento (en adelante Banco Gubernamental) prestó más de un millón seiscientos mil dólares ($1,600,000) a La Esperanza Sugar Plantation Hotel Corp. (en adelante La Esperanza), con garantía de primera hipoteca sobre bienes inmuebles(1) y muebles.(2) El financiamiento exigía una póliza de seguro que cubriera *293daños por huracán. La Esperanza obtuvo dicha póliza, pero, posteriormente no la renovó. Ante ese incumplimiento, y con notificación a La Esperanza, el 30 de noviembre de 1988 el Banco Gubernamental colocó las propiedades hipo-tecadas bajo su póliza maestra (master policy) Núm. IM-300641(3) con la Eagle Star Insurance Co. of P.R., la cual protegía varias propiedades en que el Banco Gubernamen-tal era acreedor hipotecario,(4) y cuya póliza subsidiaria pagaría en la eventualidad de que no existiera una póliza principal.
La Esperanza nunca realizó pago alguno del préstamo. Así las cosas, conforme a los términos de las escrituras antes mencionadas, el 23 de junio de 1989 el Banco Guber-namental declaró la deuda líquida y exigible, demandó para el cobro de -dinero y la ejecución de hipoteca en el Tribunal Superior, Sala de Humacao, y eventualmente ob-tuvo la sentencia a su favor.(5) Por su parte, el 1ro de julio de 1989 La Esperanza adquirió una póliza de seguro con la *294.Eagle Star Insurance Co. (Núm. CPP-404-964), pero no in-cluyó al Banco Gubernamental en sus endosos.
En septiembre de 1989, el huracán Hugo, en su trayec-toria hacia Puerto Rico, azotó la Isla Municipio de Vieques, causando daños a la propiedad de La Esperanza. Ello pro-vocó la presentación de dos (2) reclamaciones a Eagle Star Insurance Co., según las distintas pólizas de seguro aludidas. Al respecto, el 16 de enero de 1990 La Esperanza le reclamó trescientos mil dólares ($300,000) bajo la póliza Núm. CPP-404-964, mediante un comprobante de pérdida suscrito y juramentado por su Presidente Roberto López González. Indicó que, aparte del Sr. John Morrongiello, na-die más tenía interés sobre la propiedad.
Al tramitar dicha reclamación, la aseguradora Eagle Star Insurance Co. emitió el cheque Núm. 11258 a nombre de La Esperanza y el Banco Gubernamental por ciento cin-cuenta mil dólares ($150,000) en pago parcial bajo la póliza CPP-404-964 emitida a favor de La Esperanza. Sin embargo, como La Esperanza le informó que no había un acreedor hipotecario para dicha propiedad, este primer cheque fue anulado, y el 1ro de febrero de 1990 se expidió un segundo cheque (Núm. 11259) por la misma cantidad, excluyendo al Banco Gubernamental. Este cheque fue en-tregado y cobrado por La Esperanza.
A su vez, el Banco Gubernamental reclamó doscientos cincuenta y cinco mil ($255,000) a la Eagle Star Insurance Co. bajo la póliza maestra Núm. IM-300641, según un com-probante de pérdida suscrito el 28 de marzo de 1990. Pos-teriormente, el 17 de abril, Eagle Star Insurance Co. emi-tió el cheque Núm. 12973(6) por ciento ochenta mil dólares ($180,000) a favor del Banco Gubernamental y La Esperanza, como pago final de la reclamación bajo póliza Núm. CPP-404-964. Este cheque, entregado al Banco Guberna-mental, fue devuelto a la aseguradora el 12 de julio de *2951990, ya que a juicio del Banco Gubernamental debería hacerse sólo a su nombre al amparo de su reclamación en virtud de la póliza maestra Núm. IM-300641.
Así las cosas, Eagle Star Insurance Co. recibió dos (2) notificaciones de embargo del Departamento Federal del Tesoro —Servicio de Rentas Internas— por el dinero adeu-dado por La Esperanza. El 6 de agosto de 1990, Eagle Star Insurance Co. solicitó al Tribunal Superior, Sala de San Juan, una petición sobre depósito de fondos (interpleader). Consignó los ciento ochenta mil dólares ($180,000) y pidió al tribunal que determinara a cuál de los promovidos —La Esperanza, el Banco Gubernamental o el Servicio de Ren-tas Internas (federal)— le correspondía en derecho. El se-ñor Morrongiello reclamó también parte de esos fondos me-diante una demanda de intervención. El Banco Gubernamental y La Esperanza contestaron y formularon una reconvención contra Eagle Star Insurance Co.
El 9 de abril de 1991 La Esperanza solicitó una senten-cia sumaria parcial a su favor. Pendiente dicha moción, La Esperanza se acogió al Capítulo 11 de la Ley Federal de Quiebras, 11 U.S.C. sec. 1101 et seq. Se decretó la parali-zación de los procedimientos, pero posteriormente se re-anudaron al desestimarse la petición de quiebra. En agosto de 1993, La Esperanza se acogió de nuevo a las disposicio-nes de la Ley Federal de Quiebras.(7) Luego de varios trá-mites procesales, el ilustrado tribunal de instancia (Hon. Antonio L. Corretjer Piquer, Juez), dictó una sentencia su-maria parcial a favor del Banco Gubernamental.(8) Con-*296cluyó que le correspondía la totalidad del importe del se-guro de riesgo, al ocurrir el siniestro después de la constitución de la hipoteca. Determinó que Eagle Star Insurance Co. fue notificada previamente de la existencia del Banco Gubernamental como acreedor hipotecario, y por aplicación del Art. 161 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), 30 L.P.R.A. see. 2557, le correspondía los ciento ochenta mil dólares ($180,000), más intereses depositados en el tribunal, en adición a ciento cincuenta mil dólares ($150,000) más los intereses legales desde la fecha cuando hizo el pago inde-bido a La Esperanza. Concluyó que no existía razón para posponer la resolución total del pleito y ordenó que se re-gistrara la Sentencia Parcial. Eagle Star Insurance Co. y el interventor Morrongiello oportunamente solicitaron deter-minaciones de hecho y conclusiones de derecho adicionales, y reconsideración. La Esperanza también pidió una reconsideración. Estas mociones fueron declaradas no ha lugar.
A solicitud de Eagle Star Insurance Co., revisamos.(9)
II
Coincidimos con el tribunal de instancia que Eagle Star Insurance Co. of P.R. debe pagarle al Banco Gubernamen-tal ciento cincuenta mil dólares ($150,000) —más intere-ses— suma igual al pago parcial previamente hecho a La *297Esperanza, además de los ciento ochenta mil dólares ($180,000) pendientes de cobrar. Como acreedor, el Banco Gubernamental está protegido por varios preceptos de nuestra Ley Hipotecaria que son reguladores de la exten-sión de la hipoteca a lo concedido o debido al propietario por razón del seguro sobre la propiedad. Elaboremos;
Los Arts. 160 y 161 de la Ley Hipotecaria, en lo perti-nente, disponen:
La hipoteca se extiende a[l]... importe de las indemnizaciones concedidas o debidas al propietario por los aseguradores de los bienes hipotecados .... (Enfasis suplido.) 30 L.P.R.A. see. 2556.
... [SJe entenderán hipotecados juntamente con la finca, aun-que no se mencionan en el contrato, siempre que corresponda al propietario:
... [l]as indemnizaciones concedidas o debidas al propietario de los inmuebles hipotecados, bien por el aseguramiento de és-tos siempre que haya tenido lugar el siniestro después de cons-tituida la hipoteca .... Si cualquiera de estas indemnizaciones debiera hacerse efectiva antes del vencimiento de la obligación asegurada y quien haya de satisfacerla hubiere sido notificado previamente de la existencia de la hipoteca se depositará su importe en la forma que convengan los interesados o, a falta de tal convenio, en la que disponga el tribunal. (Enfasis suplido.) 30 L.P.R.A. see. 2557.
Bajo idénticos principios —los Arts. 109 y 110 de la Ley Hipotecaria española— y sus antecedentes legislativos, los tratadistas españoles reconocen que nuestro citado Art. 161 encierra dos (2) disposiciones distintas. J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, 3ra ed., Madrid, Ed. Marcial Pons, 1994, T. II, págs. 1400-1402; J. Morrell y Terry, Comentarios a la Legislación Hipotecaria, 2da ed., Madrid, Ed. Reus, 1928, T. 3, págs. 720-734; A. De Cossío y Corral, Instituciones de Derecho Hipotecario, Madrid, Ed. Civitas, 1986, págs. 348-349; R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV, Vol. 1, págs. 567-592; F. Cam-puzano y Horma, Principios generales de derecho *298inmobiliario y legislación hipotecaria, 2da ed., Madrid, Ed. Reus, 1941, T. II, págs. 148-154. Expongámoslas.
Como norma general, las indemnizaciones concedidas o debidas al propietario de los inmuebles hipotecados por el aseguramiento, siempre que el siniestro ocurra después de haber sido constituida la hipoteca, se entienden como hipotecadas juntamente con la finca. Por otro lado, cuando específicamente la indemnización aludida deba hacerse efectiva antes de su vencimiento y el asegurador hubiere sido notificado previamente de la existencia de la hipoteca, el Art. 161 de la Ley Hipotecaria, supra, le obliga depositar su importe en la forma que convenga más a los interesados o consignarlo en el tribunal.
El caso de autos encaja en la situación general antes descrita: la hipoteca se constituyó cuatro (4) años antes del huracán que generó la indemnización. Debido a la natura-leza de la obligación asegurada, ésta se declaró líquida y exigible el 23 de junio de 1989 por falta de pago conforme a los términos de las escrituras antes mencionadas, casi tres (3) meses antes de dicho siniestro.
El transcrito Art. 161 expresamente impone una obliga-ción legal al asegurador antes de haber sido vencida la obli-gación; nada dice sobre el pago posterior. Nuestra Ley Hi-potecaria —igual que la española — (10) guarda silencio cuando la indemnización por seguro se hace efectiva des-pués de vencida la obligación. Chico y Ortiz, op. cit., pág. 1400; Morrell y Terry, op. cit., pág. 727; J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1983, T. III, Vol. 3, pág. 134.
Algunos tratadistas opinan que es irrelevante si la obligación está vencida o no para que active la subroga-*299ción real. Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 575 esc. 2. Morrell, al interpretar una versión anterior equivalente a nuestro Art. 161 —que no contenía expresio-nes sobre el vencimiento de la obligación, pero cuyo regla-mento recogía esa limitación— contesta tajantemente en la afirmativa de que la hipoteca se extiende a tal indemnización. El espíritu de la ley, aunque utilice la pa-labra “vencimiento”, es cubrirlas. Lo determinante es que el siniestro ocurra luego de haber constituido la hipoteca y de que la indemnización se haga (o deba hacerse) antes de que sea efectivo el crédito garantizado. No importa que el siniestro ocurra después de haber vencido la deuda. Morrell y Terry, op. cit., págs. 725-726. Si el crédito indemni-zatorio nace vencida la obligación, pero antes de ser satis-fecha, la hipoteca se extiende al crédito indemnizatorio por razón de siniestro. F. Blasco Gaseo, La extensión objetiva legal de la hipoteca (Los artículos 109 y 110 de la Ley Hipotecaria), L (Núms. 592-593) Rev. Gen. Der. 17, 60-63 (1994); Morrell y Terry, op. cit., pág. 726.
Si bien el Art. 161 de la Ley Hipotecaria, supra, no menciona si el acreedor o deudor hipotecario deba notificarle al asegurador, el criterio se inclina a imponerle al acreedor interesado defender su derecho prioritario y, por ende, justificar y vigilar sus derechos sobre tales indemnizaciones. Morrell y Terry, op. cit., pág. 727; Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 578.2.(11) *300Nuestra Ley Hipotecaria tampoco impone al propietario de la finca (ni al acreedor hipotecario) obligación expresa de comunicar al asegurador la existencia de la hipoteca. Roca Sastre, al comentar los Arts. 109 y 110 de la Ley Hipoteca-ria española —idénticos a los Arts. 160 y 161 nuestros— nos orienta:
... la empresa aseguradora no debe preocuparse de averiguar si sobre la finca siniestrada pesa alguna hipoteca, de modo que puede satisfacer al propietario, con plenos efectos liberatorios, el importe de la indemnización correspondiente, sin interven-ción alguna del acreedor hipotecario, resultando bien hecho tal pago. Solamente cuando medie notificación, queda vinculada la empresa aseguradora en el sentido de no poder efectuar dicho pago sin el consentimiento del acreedor hipotecario, procedién-dose al mencionado depósito o consignación. Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 579.
Vemos, pues, que los Arts. 160 y 161 de nuestra Ley Hipotecaria, supra, no son un obstáculo para resolver que si el asegurador es consciente del derecho hipotecario, no puede pagar la indemnización al dueño de la propiedad sin el consentimiento del acreedor. Otra vez, Roca Sastre nos ilustra: “[l]a ley no habla de cuando la indemnización por seguro haya de hacerse efectiva después de vencida la hipoteca que grava la finca siniestrada. En este caso habrá que distinguirse según que haya habido o no notificación al asegurador, de modo que si no se ha efectuado, éste paga bien la indemnización por seguro verificándolo al propietario, aunque no concurra el acreedor hipotecario”. (Enfasis suprimido.) Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 579. Puig Brutau comenta que en el caso de la obligación garantizada vencida “no hay duda que, si no ha habido notificación, el asegurador puede pagar al propietario”. Puig Brutau, op. cit., págs. 134-135.
En las palabras de Díaz González:
... [S]i después de hecha la notificación la Compañía asegura-dora paga directamente al deudor y éste no satisface al acree-dor sus legítimos intereses, la Compañía habría pagado mal y *301tendría que volver a satisfacer el crédito hipotecario. Es evi-dente también que si el acreedor olvida hacer la notificación y la Compañía aseguradora paga al dueño-deudor, paga bien y quedará totalmente liberada. (Enfasis suplido.) C. Díaz Gonzá-lez, Iniciación a los estudios de derecho hipotecario, Madrid, Ed. Rev. Der. Privado, 1967, T. III, pág. 67.
1 — 1 I — ! 1 — 1
Lo expuesto nos lleva al problema de la notificación y a precisar si en efecto la Eagle Star Insurance Co. fue noti-ficada de la existencia del Banco Gubernamental como acreedor hipotecario, de tal forma que estaba impedida de pagar a La Esperanza.
Ni nuestra Ley Hipotecaria ni la española establecen un método específico de notificación. No requieren una notificación formal ni mencionan ni excluyen el conocimiento informal. Notificar es “[d]ar extrajudicialmente noticia de una cosa o suceso”. I. Rivera García, Diccionario de Términos Jurídicos, New Hampshire, Ed. Equity, 1985, pág. 182. Es hacer saber; poner en conocimiento. Diccionario de Derecho Civil, Madrid, Ed. Aranzadi, 1984, T. II, págs. 251-252.
El propósito del Art. 161 de la Ley Hipotecaria, supra, radica “no tanto en el hecho de la notificación cuanto en la puesta de conocimiento del asegurador de la existencia de la hipoteca sobre la finca asegurada y siniestrada”. (Enfasis suplido.) Blasco Gaseo, op. cih, pág. 71. La declaración de conocimiento persigue evitar el perjuicio al acreedor hipotecario y asegurar la garantía hipotecaria. Si el asegurador no conocía la existencia del gravamen hipotecario sobre la finca asegurada y el objeto del siniestro, el pago que efectúe será válido y eficaz.(12) El *302conocimiento del asegurador basta para que no pague la indemnización al deudor sin obtener el consentimiento del acreedor hipotecario. Es suficiente que el asegurador tenga conocimiento —aunque motu proprio— de la existencia de la hipoteca. El hecho de no observarse determinada forma de notificación, no lo exime de abstenerse de realizar el pago de la indemnización al deudor sin obtener el consen-timiento previo del acreedor hipotecario.
En el caso de autos, la aseguradora Eagle Star Insurance Co. tuvo conocimiento real por parte del Banco Gu-bernamental de que la propiedad estaba hipotecada a su favor. Desde el 30 de noviembre de 1988 le notificó que tenía interés como acreedor en la propiedad al específica-mente colocarla bajo su póliza de seguro Núm. IM-300641, cuyo fin especial, con pleno conocimiento de la Eagle Star Insurance Co., era asegurar las propiedades en las cuales el Banco Gubernamental era acreedor hipotecario. La ase-guradora expidió una cubierta sobre La Esperanza al am-paro de esta póliza general. Así Eagle Star Insurance Co. extendió dos (2) pólizas y aseguró la misma propiedad: una a favor del Banco Gubernamental bajo la póliza maestra y de exceso, y una primaria a favor de La Esperanza. La póliza maestra protegía al Banco Gubernamental de pérdi-das en propiedades hipotecadas a su favor, que el propie-tario omitió asegurar. Evidentemente, por notificación directa, o motu proprio, Eagle Star Insurance Co. conoció que el Banco Gubernamental era acreedor. Así se desprende indubitadamente del acto de emitir un primer pago parcial a favor de La Esperanza y del Banco Gubernamental.
A pesar de que el Banco Gubernamental no reclamó hasta marzo de 1990, al emitir el cheque Núm. 11258 antes de febrero de 1990 la aseguradora había reconocido que éste tenía un interés en la propiedad. Aún así, nos dice que *303“verificó a través de su Departamento de Suscripción la existencia de algún interés del Banco [Gubernamental] en la póliza de La Esperanza y no encontraron ninguno”. No convence. Si en efecto verificó y no encontró mención al-guna de que el Banco Gubernamental era acreedor hipote-cario según esa póliza, y, por ende, ignoraba el interés de dicho Banco en la propiedad siniestrada, ¿cómo explica la emisión del primer cheque de pago parcial a nombre de La Esperanza y el Banco Gubernamental? Incluso el segundo cheque hecho bajo la reclamación de La Esperanza tam-bién se hizo a favor del Banco Gubernamental entregándo-sele directamente al banco, no al asegurado.
En resumen, la notificación que le dio el Banco Guber-namental en 1988 a la Eagle Star Insurance Co. y el cono-cimiento que ésta adquirió son suficientes para responsabilizarla.
Según expuesto, vencida la obligación asegurada, el propietario del bien hipotecado no es acreedor a la indemnización. Corresponde al acreedor hipotecario, prote-gido por el Art. 160 de la Ley Hipotecaria, supra, la dispo-sición general de su citado Art. 161 y la figura de la subro-gación real. Éste se subroga en lugar del deudor y debe recibirla directamente.
En el caso de autos, Eagle Star Insurance Co. pagó erróneamente. Conforme el Art. 1116 de nuestro Código Civil, 31 L.P.R.A. sec. 3166,(13) el pago hecho equivocadamente no extingue la obligación.
IV
Eagle Star Insurance Co. argumenta también que “pagarle nuevamente al Banco resultaría en pagarle dos veces por el mismo concepto pues el producto del pago *304se utilizó para reparar parcialmente la propiedad hipotecada”. No tiene razón. Para que pueda hacer el pago antes de que la obligación garantizada esté vencida, la Ley Hipotecaria requiere el acuerdo entre el acreedor hipoteca-rio y el propietario. Ahora bien, una vez vencida la obliga-ción, la situación varía, pues el Banco Gubernamental era el único acreedor facultado para recibir el dinero y acredi-tarlo a la deuda. La Esperanza, como deudora, estaba im-pedida de utilizar el importe de la indemnización para efectuar reparaciones en la propiedad, a menos que el Banco Gubernamental, como acreedor, lo hubiese autorizado. Roca Sastre y Roca-Sastre Muncunill op. cit., págs. 575-576 esc. 2.
No podemos olvidar que el propósito del seguro es que la propiedad que sirve de garantía al préstamo hipotecario no quede devaluada por los daños causados por un siniestro. Según la figura de la subrogación real, el dinero en sí viene a sustituir o reemplazar —total o parcialmente— la cosa hipotecada. Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 574. Aquí, el inmueble en su integridad original garantizaba la hipoteca en el estado que tenía cuando se constituyó. La ley protege y regula los cambios que sufre la propiedad mientras ésta garantice el crédito. Campuzano y Horme, op. cit., pág. 148. Bajo la subrogación real se sustituye la garantía hipotecaria o parte de ésta por otro bien: la indemnización concedida por siniestro.
Nuevamente Roca Sastre nos dice:
La aplicación de la subrogación real hipotecaria a las indem-nizaciones por razón del seguro de la cosa gravada siniestrada se explica, pues, fácilmente, ya que el siniestro ha venido a efectuar la conversión o transformación de la cosa hipotecada, en dinero, que es precisamente el objetivo que persigue la eje-cución hipotecaria. (Escolio omitido.) Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 575.
*305A su vez, Puig Brutau, op. cit., pág. 133,(14) expone que
[l]as indemnizaciones concedidas o debidas al propietario por razón de los bienes asegurados es lo que sustituye a la finca en ' el patrimonio del propietario indemnizado, y es justo, por tanto, que también la sustituya como objeto de derecho de hipoteca. La Ley impone en este caso la subrogación real, que es la per-manencia del derecho sobre el nuevo objeto que ha sustituido al antiguo.
La mayoría de los tratadistas no tienen duda de que en el caso de la hipoteca y la subrogación real por las indem-nizaciones por seguro, la Ley Hipotecaria “no faculta al dueño de la finca siniestrada para reconstruirla o susti-tuirla con otra, sino que sujeta siempre a la hipoteca el importe de la indemnización por seguro”. (Enfasis suplido.) Roca Sastre y Roca-Sastre Muncunill, op. cit., págs. 575-576 esc. 2. La situación es diferente en Alemania, Suiza e Italia, donde el derecho del acreedor sobre la in-demnización cesa si ésta se utiliza para reconstruir. Id. Aunque esta norma puede criticarse, refleja la realidad del derecho hipotecario español y, por analogía, el nuestro.(15)
*306V
Una vez el tribunal de instancia determinó que la ase-guradora Eagle Star Insurance Co. pagó mal y la indemni-zación garantizaba la obligación asegurada por la hipoteca del Banco Gubernamental, adoptó una de las teorías más aceptadas sobre la aplicación que se hace de la indemniza-ción adjudicada a dicho acreedor hipotecario. La cuestión tampoco ha estado exenta de debate.
Algunos tratadistas opinan que, según la Ley Hipoteca-ria, el acreedor tiene derecho a pedir que se le entreguen las indemnizaciones debidas al propietario en pago de su crédito. Campuzano y Horma, op. cit, pág. 153. Entienden que la ley exige que la indemnización se aplique, en primer lugar, a pagar la obligación garantizada por la hipoteca y el sobrante, si alguno, pertenece al propietario de la finca siniestrada. Díaz González, op. cit, pág. 66. Otros tratadis-tas enfatizan que la ley sólo provee que la hipoteca se ex-tienda sobre la indemnización, pero por ser ésta un seguro monetario, no puede ser hipotecada. Argumentan entonces que se establece una prenda en dinero. Roca Sastre y Roca-Sastre Muncunill, op. cit, págs. 577-578; Puig Brutau, op. cit, pág. 134.
Según la figura de la subrogación real, el derecho de crédito dinerario o el dinero en sí sustituye o reemplaza —total o parcialmente— la cosa hipotecada. Roca Sastre y Roca-Sastre Muncunill, op. cit, págs. 574. Esta teoría la sigue Santorio Pasarelli, y estudia Pérez González. Chico y Ortiz, op. cit, pág. 1412, rechaza tener que entrar a si la indemnización se da en prenda o forma parte de la hipoteca. Otros piensan que “al quedar sustituido el objeto *307de la garantía por el valor pecuniario de la finca, es evi-dente que la acción hipotecaria habrá de dirigirse directa-mente a la efectividad de la cantidad consignada, sin otro límite que el marcado por el importe de la garantía”. Cassio y Corral, op. cit., pág. 349.
Finalmente, sabido que como norma general el pacto comisorio está prohibido, cuando el dinero sea el objeto del derecho de prenda, existe una “abreviatura de la realización de valor”. No resulta necesaria la subasta. Una vez vencida la obligación, el crédito vencido y no satisfecho podrá hacerse efectivo en el dinero pignorado, a pesar del Art. 1859 español. Art. 1758 de nuestro Código Civil, 31 L.P.R.A. sec. 5003. J.L. Lacruz Berdejo, Elementos de Derecho Civil: Derechos Reales, Barcelona, Ed. Bosch, 1980, T. III, Vol. 2, pág. 154. Véase Puig Brutau, op. cit., págs. 25-26.
Ante esta interesante polémica en la glosa científica, favorecemos adoptar en nuestra jurisdicción el curso adjudicativo seguido por el tribunal de instancia, a saber, el acreedor hipotecario puede, una vez vencida la obligación garantizada, acreditar la indemnización por siniestro al crédito. Sin embargo, si la obligación garantizada por hipoteca no estuviese vencida y el asegurador tuviese conocimiento de la garantía, por mandato del Art. 161 de la Ley Hipotecaria, supra, la indemnización se hará en la forma que convenga más a los interesados.(16) En caso de que las partes no llegaran a un acuerdo, se consignará en el tribunal y se tomarán las acciones pertinentes. Esta norma es la que confiere más protección a los acreedores hipotecarios, sin inferir menoscabo o peijuicio sustancial a los derechos del propietario y a sus otros acreedores.
*308En resumen, los Arts. 160 y 161 de la Ley Hipotecaria, supra, no imponen al asegurador el deber de investigar o de averiguar si una finca siniestrada está hipotecada. Sin embargo, una vez en conocimiento, si realiza el pago al asegurado en perjuicio del acreedor hipotecario, el pago se considera mal hecho.

Se dictará sentencia confirmatoria y se devolverán los autos originales al Tribunal de Instancia para la continua-ción de los procedimientos.

El Juez Asociado Señor Rebollo López se inhibió. Los Jueces Asociados Señores Hernández Denton y Corrada Del Río no intervinieron.

 Escritura de Hipoteca Núm. 45 de 18 de julio de 1984, ante el notario Luis E. López Correa, que garantiza el principal de un millón quinientos mil dólares ($1,500,000). Luego, la hipoteca se amplió mediante la Escritura Núm. 8 de 27 de febrero de 1985, ante el mismo notario, por la cantidad de cien mil dólares ($100,000). Ambas obligaciones se hicieron constar en pagarés a favor del portador. El 18 de diciembre de 1985 se suscribió un pagaré (Secured Promissory Note) por el total de un millón seiscientos mil dólares ($1,600,000) a favor del Banco Guberna-mental de Fomento (en adelante el Banco Gubernamental).


 Hipoteca de bien mueble otorgada el 18 de diciembre de 1985.


 Esta póliza aparece en el expediente identificada como IM-300641; IM-300-641 y IM-3000641.


 Según el Certificado de Seguro Núm. 006, los límites de la cubierta fueron un millón setecientos cuarenta y siete dólares ($1,747,000) para los bienes inmuebles y cincuenta y nueve mil trescientos dólares ($59,300) para los muebles.


 Civil Núm. CS89-882. Tomamos conocimiento judicial que el 11 de diciembre de 1990 el Tribunal Superior de Puerto Rico, Sala de Humacao (Hon. Aldo Seguróla de Diego, Juez) dictó Resolución y Sentencia Parcial (notificada y registrada el 17 del mismo mes) en la cual reconoció al Banco Gubernamental el crédito por la suma principal de un millón seiscientos mil dólares ($1,600,000), garantizada por hipoteca, y ordenó que se ejecutara la propiedad si no era satisfecha. Luego, el mismo tribunal, mediante Sentencia de 14 de febrero de 1991, notificada el 4 de marzo, reconoció el derecho del Banco Gubernamental sobre los intereses reclamados y garantizados por la misma hipoteca, ordenando su ejecución de ser necesario.
La venta judicial en cuestión se llevó a cabo el 15 de junio de 1995, y el Banco Gubernamental fue el único postor, adjudicándose la propiedad en buena pro.
Por otro lado, el 12 de junio de 1995 el Ledo. Carlos Rodríguez Quesada, en su capacidad como Síndico Liquidador Federal de La Esperanza Sugar Plantation Hotel Corp. (en adelante La Esperanza), presentó una demanda en el Tribunal de Primera Instancia, Sala Superior de San Juan (Núm. KAC95-0747), para solicitar la nulidad de sentencia y procedimientos de ejecución en el Caso Núm. CS89-882 antes referido. Esta acción se trasladó al Tribunal de Primera Instancia, Sala Superior de Fajardo, en Humacao (Núm. NAC95-0132).
Oportunamente, ese tribunal (Hon. Reinaldo de León Martínez, Juez) dictó la sentencia el 12 de abril de 1996, notificada el 19 de ese mes, en la que desestimó la demanda de nulidad. Ese dictamen advino final y firme.


 La Sentencia Parcial del tribunal de instancia identifica el cheque como el Núm. 12973, pero las copias en los autos originales lo numeran 12972.


 La Esperanza acudió ante nosotros mediante el recurso Núm. CE-94-666, para alegar que la sentencia era nula por haberse emitido luego de una petición de quiebra. Este recurso lo declaramos no ha lugar por incuria el 29 de noviembre de 1994.


 De la sentencia parcial se desprende que La Esperanza y el Departamento Federal del Tesoro acordaron —con la anuencia de las otras partes— aceptar la validez de las notificaciones de incautación por los impuestos federales no pagados y debidos. Las partes estipularon que:
“a. Si el Tribunal determina que La Esperanza no tiene derecho alguno al dinero consignado y objeto de este pleito, entonces, el Departamento del Tesoro Federal no tendrá derecho a ninguna parte de la adjudicación;
*296“b. Si este Tribunal determina que La Esperanza tiene derecho a cualquier parte del dinero consignado entonces, el Departamento del Tesoro Federal tendrá la prioridad con respecto a la cantidad otorgada a La Esperanza hasta que se satisfaga completamente su deuda contributiva;
“c. El Departamento del Tesoro Federal no tendrá derecho a reclamar dinero que pueda ser otorgado a Eagle Star o al Banco como resultado de esta demanda.”


 En su solicitud imputa al foro de instancia error al determinar que el pago de ciento cincuenta mil dólares ($150,000) hecho por Eagle Star Insurance Co. a La Esperanza correspondía al Banco Gubernamental y, en consecuencia, estuvo mal hecho; error al determinar que debe pagar nuevamente los ciento cincuenta mil dólares ($150,000) que pagó a La Esperanza, más interés legal que habría de ser computado desde la fecha cuando hizo dicho pago indebido.


 Ante esta laguna, el 8 de octubre de 1980 España estableció en el Art. 40 de su Ley Hipotecaria, que si el siniestro ocurre después de constituida la garantía, sin tomar en consideración el estado de la obligación garantizada, el asegurado debe comunicar al asegurador la constitución de la hipoteca. Así, el asegurador no puede pagar sin el consentimiento del acreedor hipotecario. J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, 3ra ed., Madrid, Ed. Marcial Pons, 1994, T. II, pág. 1401.


 Campuzano, a diferencia de la mayoría de los tratadistas, piensa que aun cuando se notifique a la aseguradora de la existencia de la hipoteca, el pago al propietario siempre es válido, ya que el legislador nunca lo ha calificado como nulo. P. Campuzano y Horma, Principios generales de derecho inmobiliario y legislación hipotecaria, 2da ed., Madrid, Ed. Reus, 1941, T. II, pág. 154.
En el otro extremo, Pérez González estima que no se libera de responsabilidad el asegurador que haya hecho el pago al propietario, aun cuando no tuviera notifica-ción de que la propiedad estuviese gravada. Considera al acreedor asegurado titular o coacreedor de la indemnización. R.M. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. IV, Vol. 1, pág. 579. El asegurador no está obligado a procurarse conocimiento de la existencia de la hipo-teca; es un sujeto pasivo receptor de la declaración de conocimiento. P. Blasco Gaseo, La extensión objetiva legal de la hipoteca (Los artículos 109 y 110 de la Ley Hipotecaria), L (Núms. 592-593) Rev. Gen. Der. 17, 70-72 (1994).


 Campuzano, en abierta crítica a esta norma expresa: “Como la ley no pro-híbe que el asegurador pague al propietario el importe del siniestro, siendo este pago *302válido, sucederá muchas veces que cuando el acreedor tenga conocimiento del hecho ha quedado imposibilitado para ejercitarle”. Campuzano y Horma, op. cit., págs. 153-154.


 pag0 deberá hacerse a la persona en cuyo favor estuviese constituida la obligación, o a otra autorizada para recibirlo en su nombre.” 31 L.P.R.A. see. 3166.


 Este precepto de subrogación ha estado presente en el Derecho español desde las Leyes de Partida. Entre las razones expuestas en la Exposición de Motivos de la Ley Hipotecaria, la subrogación real se justificó por fundamentos de equidad. El legislador entendió que al acreedor no poder obligar al deudor a ampliar la hipo-teca si sufriera menoscabo, como justa compensación, debería beneficiarse de los cambios positivos que sufra el inmueble. F. Beraud, y M. Lezón Fernández, Tratado de Derecho Inmobiliario, (Adaptado al programa de oposiciones a notarios), Madrid, Ed. Reus, 1927, págs. 218-219.


 Debido a la naturaleza transitoria del gravamen hipotecario, la subrogación por indemnización se tiene que hacer en forma diferente al trato que se da con el censo. Roca Sastre y Roca-Sastre Muncunill, op. cit., pág. 575 esc. 2. Por lo tanto, el propietario no tiene la misma opción que tiene al amparo del Art. 192 de nuestra Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2611.
Por otro lado, Chico y Ortiz, op. cit., pág. 1401, piensa que por analogía, sí tendría esta opción.
Morrell y Terry señala que pocos tratadistas, entre éstos Aragonés, han identi-ficado la figura como injusta. Estos pocos proponen que debería ser el dueño del inmueble quien decida qué hacer con la indemnización. Pero Morrell y Terry señala que según el ordenamiento español —igual que en Puerto Rico— el dueño no puede utilizar la indemnización para la reconstrucción o reposición de su finca sin la anuen-cia del acreedor. Aunque la propuesta de Aragonés podría ser ideal, no es práctica, ya que nada ni nadie garantiza que el deudor utilice los fondos para reponer el bien *306hipotecado. El legislador escogió beneficiar al acreedor hipotecario, por lo que no se puede interpretar la ley de tal forma que se le pueda exigir al acreedor que renuncie su derecho prioritario sobre la indemnización para que otro cobre. J. Morrell y Terry, Comentarios a la Legislación Hipotecaria, 2da ed., Madrid, Ed. Reus, 1928, T. 3, pág. 726.
Campuzano y Horma, op. cit., pág. 153, aunque también piensa que es una injusticia, reconoce que éste es el ordenamiento vigente.


 Reiteramos el principio rector de la buena fe que siempre obliga a los contratantes. González v. F.S.E., 140 D.P.R. 123 (1996). “[T]odo contrato debe tener como pilar principal el principio de la buena fe contractual.” Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 170 (1994).